MEMORANDUM **
Vincent Martinez-Mejia appeals his sentence of 70 months imposed following his guilty plea for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a), (b)(2). We affirm.
The thrust of Martinez-Mejia’s appeal is that the district court did not consider all the factors under 18 U.S.C. § 3553(a) in fashioning his sentence and gave undue consideration to the Guidelines sentence. He also claims that the district court did not give sufficient consideration to, or that it misunderstood, his mitigation. We disagree. The district court stated that it considered the relevant factors under Section 3553(a), that it understood the advisory nature of the Guidelines, that it had considered Martinez-Meij a’s family situation, and that it was particularly concerned about Martinez-Meija’s past criminal history.
Martinez-Mejia’s two additional arguments for reversal are without merit.
First, Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), is still binding authority in this circuit. See United States v. Zepeda-Martinez, 470 F.3d 909, 912 (9th Cir.2006). Second, Martinez-Mejia’s supervised release condition, requiring him to report him to a U.S. Probation Office within 72 hours of re-entry into the United States, does not violate the Fifth Amendment. See United States v. Rodriguez-Rodriguez, 441 F.3d 767, 771-72 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.